Citation Nr: 0127056	
Decision Date: 12/06/01    Archive Date: 01/30/02

DOCKET NO.  99-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970, and from February 1980 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&ROC).  

The Board remanded the case to the M&ROC to accord the 
veteran a requested hearing before a Member of the Board.  He 
ultimately clarified his wishes and provided oral testimony 
before a Hearing Officer at the M&ROC in May 2000, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors associated with 
PTSD occurred.  

4.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  



CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On 'pre-inductee' examination in January 1968 the veteran's 
psychiatric condition was described as normal.  

Service personnel records indicate that the veteran was in 
Vietnam from October 1969 to March 1970.  He served in the 
15th Supply and Service Battalion (15th S&S Bn) as a personnel 
specialist.  

Service medical records for the period from January 1968 to 
March 1970 document no references to psychiatric complaints 
or impairment.  They also do not document any references to 
alcohol use or abuse.  

On separation examination in March 1970 the veteran denied 
having frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, bed wetting, nervous trouble of any sort, any drug 
or narcotic habit, and an excessive drinking habit.  

The pertinent citations awarded for the above period of 
service included the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Army Commendation Medal.  

The veteran reenlisted in the Army in 1980.  On enlistment 
examination in January 1980 he denied having frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  He reported that his usual occupation was as a 
laborer.  Examination found his psychiatric condition to be 
normal.  

Service medical records during the veteran's second period of 
service document no reference to a mental disorder or to 
substance use or abuse, including alcohol.  

On separation examination in August 1981 the veteran denied 
having frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort.  His psychiatric condition was described as normal on 
examination.  

In August 1995 the veteran submitted a claim of service 
connection for PTSD.  He reported no post-service medical 
treatment, but noted that he had been seen for his PTSD at 
Spectrum Learning since July 1995.  In August 1995 the M&ROC 
sent a notice to this facility, but received no response.  

In August 1995 the M&ROC asked the veteran to submit a 
description of any stressors experienced in service.  

In February 1998 the veteran submitted a summary of his 
claimed stressors.  He reported that he watched friends die 
while he was a member of the 1st Cavalry Division 
(Airmobile).  He reported that "one night" they got "hit 
hard" and that their communications were knocked out.  He 
reported hearing the cries of one man who was hit.  He stated 
that he did not know if the man who had been hit was 
Vietnamese or American.  In another questionnaire, he noted 
that he was stationed at Bien Hoa Army Base.  

On another occasion he reported experiencing a rocket and 
mortar attack while closely confined at the "Listening Post 
(LP)."  He reported crawling into the nearest corner and 
being claustrophobic ever since this incident.  

On another occasion he reported crawling out to relieve a 
'new guy.'  He reported talking to this individual for "at 
least an hour" before realizing that he was not awake.  He 
reported later seeing the man's body being taken away in a 
"black-green" body bag.  

In March 1998 the M&ROC received a statement from Dr. TR.  
Dr. TR indicated that the veteran had symptoms of PTSD.  He 
noted that the veteran had been unable to maintain employment 
since his discharge from service and concluded that he was 
not presently employable.  

In April 1998 the M&ROC asked the veteran to describe the 
stressful events in detail, including the date and place 
where the events occurred.  

In April 1998 the veteran indicated that he had not been 
treated by any private doctors, but that he was treated at 
the Sheridan VA Medical Center (VAMC) from April 1997 to May 
1997.  

The above records were requested and obtained.  They document 
treatment of polysubstance abuse from April 1997 to May 1997.  
These records indicate that the veteran was currently 
unemployed and had previously worked as a custodian in a bar.  
In February 1998 he was seen for trouble with sleeping.  

In March 1998 a 30-year history of alcohol dependence dating 
back to service was reported.  Symptoms of rage, anger, 
anxiety, nightmares, restlessness, and not sleeping well were 
reported.  The impression was PTSD with symptoms of 
sleeplessness.  

On VA examination in May 1998 the veteran reported "camp 
combat" experiences for which he was currently experiencing 
weekly nightmares.  He reported having a nightmare having to 
do with one such incident in which he wanted to help someone 
crying out, but that he was unable to do anything.  He 
reported starting alcohol treatment in 1997, and that he had 
been sober ever since.  The pertinent diagnosis was PTSD, "at 
least probable moderate symptomatology."  


In September 1998 the M&ROC received a copy of a 'Vietnam 
Combat Certificate' issued from the 1st Cavalry Division 
(Airmobile).  This certificate certified that the veteran had 
faithfully served with the "HHC 15th S&S Bn" of the 1st 
Cavalry Division from October 1969 to March 1979.  The 
remainder of the certificate went onto generally summarize 
the history of the 1st Cavalry Division, without specifically 
mentioning whether the award had been given to the veteran 
based on his own combat experience.  

In October 1998 the M&ROC sent the veteran a notice advising 
him of the requirements for establishing service connection 
for PTSD, and of the kind of evidence that was needed to 
substantiate his claim.  

VA medical records dated from May 1998 to September 1998 
document treatment of PTSD.  In September 1998 the veteran 
reported a variety of stressors.  He reported that his first 
stressor occurred right away upon arriving in country when 
rocket and mortar were directed at the air base (Tan Son 
Nhut) and Bien Hoa Army Base.  He reported that while on 
guard duty enemy fire was directed at him, and that he 
returned fire.  He then heard cries, and stated that he was 
not sure whom he may have killed.  

On another occasion the veteran reported coming under enemy 
fire while in a bunker.  He reported crawling over to help 
another "GI" out.  It took him a few moments to realize that 
the man was not talking to him, and, upon reaching him, 
realized he was dead.  

He also reported receiving enemy fire while escorting 
civilian Vietnamese to their villages.  He reported that he 
was a personnel administration specialist but that he was 
asked to perform combat duties.  The impression was PTSD.  


In April 1999 the M&ROC received a statement from the veteran 
detailing his stressors in Vietnam while he was stationed at 
Bien Hoa.  He reported that he was a personnel administration 
specialist, but, due to a personnel shortage, was asked to 
perform perimeter guard duty, which he agreed to do.  While 
performing guard duty the veteran reported that the base was 
occasionally hit by incoming rockets, mortars, and small arms 
enemy fire.  

He specifically recalled being on guard duty one night 
rockets and mortars, and enemy fire came in from the outside 
of the perimeter.  He reported firing off rounds at the 
enemy.  He reported hearing cries off to his right.  He 
crawled to the cries, talking to the person as he crawled.  
When he reached the body, he realized that the individual was 
dead.  He wrote that hours passed by before the body was 
taken away in a body bag.  

The veteran also recalled being a volunteer with transporting 
civilian Vietnamese from the Army base back to their village.  
He reported that the truck he was on came under sniper fire 
during several of these trips.  He also recalled that the 
truck would often hit small vehicles and pedestrians during 
the journey.  He reported hearing and seeing truck metal 
smashing into flesh.  

In April 1999 the M&ROC received VA medical records dated 
from November 1998 to December 1998 documenting treatment of, 
in pertinent part, PTSD.  A December 1998 "PTSD Assessment 
Summary" shows information concerning the veteran's 
stressors was obtained via interview.  During this interview, 
the veteran reported the following stressors: 

After volunteering to pull night time perimeter guard duty in 
Bien Hoa, the base was mortared, rocketed, then attacked.  
The veteran heard another soldier calling for help and 
eventually found the man to have been killed.  He reported 
subsequent enemy attacks but indicated that they were never 
as stressful as this initial attack.  

The veteran reported being exposed to enemy sniper fire on 
several occasions while escorting Vietnamese civilians from 
the base to their village, and hearing and feeling the truck 
he was in smash into and run over small vehicles and 
pedestrians.  

The veteran reported being given a 24-hour pass into Saigon, 
and feeling anxious and helpless because he was not issued a 
weapon for self-defense.  

The examiner (Dr. DB) found that the first two stressors 
adequately satisfied the DSM-IV criteria for PTSD (stressor 
criterion).  It was also concluded that the veteran's 
symptoms met the criteria for a diagnosis of PTSD.  

It was concluded that the veteran met the diagnostic criteria 
for combat-related PTSD, and that at least one of his 
reported stressors was sufficient to have produced chronic 
PTSD.  

VA medical records dated from July 1999 document treatment of 
PTSD.  Subsequent to this, the M&ROC received an undated 
extract concerning a history of the 1st Cavalry Division.  
This extract noted that the 15th S&S Bn was responsible for 
supplying items ranging from meals to gasoline.  

In February 2000 the Board remanded this case for a hearing 
before the Board.  In March 2000 the veteran clarified that 
he wanted a hearing before the M&ROC.  

In March 2000 Dr. DB wrote that the veteran had participated 
in a VA inpatient treatment program from November to December 
1998 (as discussed above).  Dr. DB noted that he had 
determined that the veteran had chronic PTSD for much of the 
30 years since his discharge from military service, and well 
before December 1990.  

From March 2000 to April 2000 the veteran participated in a 
VA PTSD inpatient program (which he has referred to as the 
PRRP program).  These records document treatment of PTSD.  

In May 2000 a local hearing before the M&ROC was conducted.  
The veteran indicated that he was enrolled in an inpatient 
PTSD treatment program from March 2000 to April 2000 (as 
discussed above).  Tr., pp. 2-3.  He basically contended that 
service connection for PTSD should be granted because he had 
been diagnosed with PTSD on multiple occasions; physicians 
had linked this disorder to service; and because the evidence 
supported his assertion that he was engaged in combat with 
the enemy.  Specifically, he contended that his Vietnam 
Combat Certificate corroborated his assertion that he was 
engaged in combat with the enemy.  Tr., pp. 3-6.  

The veteran indicated that the stressor which occurred while 
he was performing guard duty had occurred in November 1969.  
Tr., p. 9.  

In June 2000 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) noted that unit histories of the 15th 
S&S Bn for 1969 and 1970 showed that the unit's mission 
included supporting the 1st Cavalry Division in combat 
operations in Cambodia, and that the unit's area of operation 
also included Bien Hoa, Phuoc Vinh, and Long Binh.  

Also sent from the USASCRUR is the chronology of enemy 
attacks on the ten primary operating bases in Vietnam, 
including Bien Hoa, where the veteran was reportedly 
stationed.  According to this report, there were five enemy 
attacks (described as standoffs) on Bien Hoa while the 
veteran was in Vietnam.  

Of these attacks, only one occurred in November 1969, when 
the veteran reportedly discovered the body following a rocket 
and mortar attack; however, it was noted that this attack 
resulted in no U.S. casualties; i.e. nobody was killed or 
wounded in action.  A subsequent attack occurred in December 
1969 during which three soldiers were wounded in action; 
however, no one was killed in action.  

Two of the remaining three attacks reported no casualties.  
The final attack during the veteran's stay occurred in late 
February 1970.  During this attack, four were wounded in 
action; however, no one was killed in action.  

These reports also documented the chronology of attacks on 
Tan Son Nhut air base.  In pertinent part, these records 
document no attacks on Tan Son Nhut during the first two 
months that the veteran was in Vietnam.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Specific PTSD Criteria

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  




Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

In addition, credible supporting evidence cannot consist 
solely of after-the-fact medical "nexus" evidence 
indicating that the veteran has PTSD due to an otherwise 
uncorroborated inservice stressor.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

The Board notes that the M&ROC has not adjudicated the 
veteran's claim for PTSD under the revised version of section 
3.304(f).  The Board concludes that its initial consideration 
of the amended regulations would not prejudice the veteran in 
this instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  


Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).

While the previous version of the regulation, which the M&ROC 
applied and which was provided to the veteran, required 
service department verification of the claimed stressors, and 
the amended regulation (which was not applied by the M&ROC or 
provided to the veteran) requires verification by credible 
supporting evidence, the Board notes that the veteran has 
been asked to provide lay evidence substantiating his claimed 
stressors, including the names of individuals with whom he 
served.  He has also been provided the opportunity to submit 
additional evidence and arguments pertaining to the 
occurrence of the claimed stressors, and has done so.  The 
Board finds, therefore, that it may consider the original and 
revised criteria without prejudice to the veteran.  See 
Bernard, supra; see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notices advising him what 
was required to prevail on his claim, including the kind of 
evidence that would help substantiate his claim.  Through the 
issuance of the Statement of the Case and other 
determinations, he has also been provided with the pertinent 
laws pertaining to service connection of PTSD.  As noted 
above, while the M&ROC cited to the previous regulations 
concerning service connection of PTSD, the Board notes that 
the basic requirements for service connection of PTSD remain 
the same under the amended regulation.  

Thus, no prejudice has resulted to the veteran.  This is 
demonstrated by his well-informed and his accurate hearing 
testimony relating to the requirements for prevailing on a 
claim for service connection of PTSD.  Thus, the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the M&ROC has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  All pertinent VA medical records have 
been obtained.  The veteran contended that not all VA records 
had been obtained because the records from Dr. CM had not 
been obtained; however, review of the file shows that VA 
medical records include treatment records from Dr. CM.  

The veteran has reported private treatment at Spectrum 
Learning Center and from Dr. TR.  The M&ROC requested but 
never received records from Spectrum Learning Center.  The 
file contains a statement from Dr. TR, but no actual 
treatment records.   

There is no duty to obtain these records because they have no 
relevance to the issue at hand, and there is therefore no 
reasonable possibility that they could substantiate the 
claim.  

There is no reasonable possibility that post-service 
treatment records could provide corroboration for the crucial 
issue in this case: whether the veteran engaged in combat 
with the enemy and/or whether there is credible supporting 
evidence of his reported inservice stressors.  Such records 
would pertain to treatment of the veteran's medical 
condition, and is therefore not the type of evidence (e.g., 
buddy statements, service records),  which could provide 
corroborative support of an inservice stressor.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,626, 45,631.  

With respect to specific PTSD-related development, the M&ROC 
properly requested verification of stressors from USASCRUR, 
and the M&ROC has received a response from USASCRUR on this 
matter.  In addition, the veteran has not provided any 
additional information from which further meaningful research 
can be performed, in spite of being asked to do so by the 
M&ROC.  The majority of his stressors have been reported in 
general terms (without providing specific names and dates), 
and attempts to verify those that are more specific have 
already been made.  In addition, more general stressors have 
been indicated as not being adequate to support a diagnosis 
of PTSD.  

Following the request to USASCRUR, the veteran reported that 
the incident with finding the dead soldier occurred in 
November 1969.  Nonetheless, a remand for further 
verification of this stressor is not warranted in this case 
because the information received pursuant to the last 
verification request casts considerable doubt on the 
credibility of this reported stressor.  Therefore, the Board 
is of the opinion that a remand for the purpose of attempting 
to obtain additional verification of stressors, where such a 
stressor has been found to be not credible, and where a 
previous verification has already been made, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new law.  Moreover, 
the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand for adjudication by the M&ROC would only serve 
to further delay resolution of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection: PTSD

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

To briefly recap, the veteran has reported the following 
stressors:

(1) Watching friends die; 

(2) Multiple, general accounts of coming under attack while 
on guard duty, including one report indicating that he had 
shot someone during one such exchange, and experiencing 
rocket and mortar attacks on Tan Son Nhut air base and Bien 
Hoa Army base upon his arrival in Vietnam; 

(3) Receiving enemy fire while in a bunker, crawling out to 
help another "GI," talking to him along the way, but 
realizing he was dead upon reaching him; and 

(4) Coming under enemy fire and running over pedestrians 
while helping to transport Vietnamese civilians to their 
villages.  

The veteran has been diagnosed with PTSD on multiple 
occasions.  In December 1998 it was specifically concluded 
that his symptoms met the DSM-IV criteria for combat-related 
PTSD.  

The veteran has generally been diagnosed with PTSD.  However, 
the diagnosis of PTSD has not been linked to the majority of 
the above-listed stressors.  

During the December 1998 PTSD Assessment the PTSD diagnosis 
was linked to the veteran's most specific stressors: finding 
the dead soldier or "GI" and coming under enemy fire and 
hitting pedestrians while escorting Vietnamese to their 
villages.  Thus, there is medical evidence linking the 
diagnosis of PTSD to some of the above-reported stressors.  

Notwithstanding, just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

Thus, the issue in this case revolves around whether the 
third requirement has been met: credible supporting evidence 
that the claimed in-service stressors occurred.  The question 
of a stressor bears upon credibility determinations, as 
certain veterans who engaged in combat with the enemy gain 
evidentiary presumptions.  Under the controlling regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred if the veteran was not 
engaged in combat.  38 C.F.R. 3.304(f).  

The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of PTSD 
because he has not presented credible supporting evidence of 
his reported stressors.  In fact, the most probative evidence 
of record tends to contradict his accounts.  

Many of the above-listed stressors are combat-related 
stressors, including the two which were specifically linked 
to the diagnosis of PTSD.  Therefore, in determining the 
credibility of the stressors, it must also be determined as 
to whether the veteran engaged in combat with the enemy.  

The evidence establishes that the veteran does not have any 
recognized combat-related awards.  He was awarded the Army 
Commendation Medal; however, this award was not given with a 
valor or "V" device.  See M21-1, Part III, para. 5.14a.  

The veteran has submitted a Vietnam Combat Certificate that 
was awarded to him from the 1st Cavalry Division (Airmobile).  
It reflects that he was awarded the certificate for service 
with the unit from October 1969 to March 1970.  However, it 
offers no description of the veteran's actual participation 
or duties during the course of his assignment.  Instead, the 
certificate details the general history of the 1st Cavalry 
Division.  

Thus, such a certificate, by itself, does not sufficiently 
establish that the veteran engaged in combat with the enemy.  
It merely certified that he served as part of the 1st Cavalry 
Division.  Further, it is not recognized for VA purposes as a 
combat-related award.  See M21-1, Part III, para. 5.14a.  Its 
probative value is further weakened by evidence which 
specifically contradicts one of his most significant and 
specific combat-related stressor accounts, as will be 
discussed below.  

The veteran's reported combat stressors reportedly occurred 
while he was on guard duty, and while he was helping to 
transport Vietnamese civilians back to their villages.  

With respect to his guard duty, while service records 
document attacks on Bien Hoa while he was stationed there, 
there is no documentation in the veteran's personnel file or 
anywhere else in the record supporting his contention that he 
performed any guard duty while at Bien Hoa.  

Thus, service records establish, at most, that the veteran 
was stationed at Bien Hoa during a period when enemy attacks 
hit this location.  Therefore, such evidence does nothing 
more than establish that the veteran was stationed in a 
combat zone or area.  

None of the above-mentioned evidence specifically identified 
the veteran nor his unit and therefore does not establish 
that the veteran himself participated in events constituting 
an actual fight or encounter with a military foe or a hostile 
unit or instrumentality.  Again, service records establish 
that the veteran was a personnel specialist.  There is 
nothing supporting the veteran's contentions that he served 
on guard duty.  Therefore, such evidence does not establish 
that he engaged in combat with the enemy; it only 
establishes, at most, that he may have been present in a 
combat zone or area.  This is not sufficient to establish 
that the veteran himself engaged in combat with the enemy in 
this instance.  VAOPGCPREC 12-99.  

With respect to his alleged combat-related stressors 
experienced while transporting Vietnamese civilians, the 
Board again notes that there is no documentation in the 
veteran's personnel records that he ever performed such 
duties.  These records note that he was a personnel 
specialist.  Nor is there any evidence elsewhere in the 
record verifying his contention that he performed these 
duties that resulted in his reported stressors.  Thus, his 
reported stressors of receiving sniper fire and feeling the 
truck run over pedestrians have no documented factual basis 
in the record.  

Thus, the veteran has not sufficiently established that he 
engaged in combat with the enemy.  The Board further finds 
that he has not offered credible supporting evidence that his 
alleged stressors occurred.  

In general, and as noted above, the veteran's stressors 
alleged to have been incurred while he was on guard duty and 
while he was escorting Vietnamese civilians have no factual 
basis in the record, and are therefore without credible 
documentary support.  

Further, the veteran's combat-related stressors of watching 
friends die and finding a dead soldier are directly 
contradicted by service-related records.  Records submitted 
from USASCRUR document that no one was killed in action 
during any enemy attacks on Bien Hoa while the veteran was 
stationed there.  Thus, these stressor accounts have not only 
not been verified, but are directly contradicted by service-
related records.  

These records also document no attacks on Tan Son Nhut air 
base in October or November 1969.  Therefore, his claim that 
he experienced rocket and mortar attacks right after arriving 
in Vietnam at this base is directly contradicted by the 
record.  

In addition, the veteran's account of his stressors have not 
been entirely consistent.  His accounts of his guard duty 
stressors have not been entirely consistent in terms of the 
facts and their chronology.  For example, in September 1998 
the veteran indicated that he had shot the person he heard 
crying out, whereas on other occasions he has never made any 
indication that he actually shot someone.  

In addition, he indicated in September 1998 that he 
experienced some significant stressors prior to the incident 
in which he discovered the dead soldier.  Yet, in December 
1998 he reported that the incident with the dead soldier was 
the initial stressful event, and that subsequent enemy 
attacks did not occur until afterwards, and these were 
reported as never being as stressful.  

The veteran's accounts of escorting Vietnamese civilians have 
also been inconsistent.  In his February 1998 stressor report 
he did not even mention this event as being a stressor.  Nor 
did he make any mention of these stressors during the May 
1998 VA examination.  In October 1998 the veteran reported 
receiving enemy fire while escorting Vietnamese back to their 
villages, yet made no mention that the vehicle he was in ran 
over pedestrians.  It was not until the December 1998 PTSD 
assessment that he added the account of feeling the bodies of 
pedestrians being hit by the truck.  

As noted above, the veteran has reported more general 
accounts of other enemy attacks that occurred while he was on 
guard duty.  While records do confirm that some attacks took 
place on Bien Hoa during the period the veteran was 
reportedly stationed there, the Board notes that such events 
have been reported rather generally by the veteran and with 
some inconsistency, as described above.  

More significantly, these types of general incidents were 
noted during the December 1998 PTSD Assessment, along with 
his other more specific accounts, and the VA examiner 
indicated that such incidents did not satisfy the DSM-IV 
stressor criteria for PTSD, finding instead that only two of 
the three specific incidents (finding the dead soldier and 
coming under fire while transporting civilians) met such 
criteria.  

Thus, these types of stressors, in addition to being general 
and somewhat inconsistent, were not found to have been 
sufficient enough to have caused the veteran's PTSD.  Thus, 
the second requirement of a nexus between the PTSD diagnosis 
and the inservice stressor has not been met with respect to 
these stressors.  

The same can be said of his reported stressor involving his 
24-hour leave in Saigon.  The veteran has been inconsistent 
in reporting this stressor (in fact, he has only reported it 
on one occasion), and the December 1998 VA examiner indicated 
that this stressor did not satisfy the DSM-IV criteria for 
stressors.  

In light of the above, the Board finds that the veteran has 
not provided credible supporting evidence for his claimed 
stressors.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

Because it has been determined that the veteran was not 
engaged in combat, and because he has not provided credible 
supporting evidence for those stressors which have been 
linked to PTSD, the Board attaches no probative value to the 
medical opinions linking the PTSD to inservice stressors.  

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see also 
Owens v. Brown, 7 Vet. App. 429 (1995).  

In addition, the Board notes that Dr. DB's (the physician who 
performed the December 1998 PTSD Assessment) March 2000 
opinion concluding that the veteran's PTSD had existed since 
his military service is not supported by the medical 
evidence.  The Board finds it notable that the veteran denied 
all psychiatric complaints on discharge examination in March 
1970, on reenlistment examination in 1980 and separation 
examination in August 1981.  


Further, all of these examinations found the veteran's 
psychiatric condition to be normal.  The second two 
examinations were conducted almost 10 years after his service 
in Vietnam.  

In sum, the Board finds that the veteran did not engage in 
combat with the enemy as he has contended, and there is no 
credible supporting evidence for the veteran's reported 
stressors which have been found to be sufficient to cause 
PTSD.  In fact, one of his primary stressors has been 
directly contradicted by service-related records.  

Hence, the evidence is of insufficient probative value to 
establish that the claimed stressors occurred or that the 
evidence supporting their occurrence is in equipoise; in 
fact, there is no evidence supporting his alleged stressors, 
and the only evidence on point tends to be against his claim.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.  

In this case, the Board has not conceded that any of the 
veteran's reported stressors occurred, as he has reported.  
Furthermore, it has determined that the lack of specific 
detail and inconsistencies in the veteran's accounts, coupled 
with contradictory service-related evidence, demonstrates 
that his accounts lack credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  That is, there is no corroboration of 
the stressors by any other source and the veteran's accounts 
of the events are lacking in the necessary detail to enable 
VA to attempt to confirm the events beyond what verification 
has already been performed.  




As a result, it is concluded that, while the veteran now 
carries a diagnosis of PTSD, such diagnosis has been based on 
stressors which the Board finds are not credible.  

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions linking the diagnoses of PTSD to the 
reported Vietnam-related stressors, the Board must find that 
these medical opinions carry no probative value because the 
veteran's accounts of his alleged stressors are not supported 
by credible evidence.  Because his statements have been found 
to not be credible, his claim for service connection of PTSD 
must be denied.  See Cohen, 10 Vet. App. at 147.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  

In this case, for reasons cited above, the preponderance of 
the evidence is against the claim.  See also 38 U.S.C.A. 
§ 5107 (West Supp. 2001).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

